DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-12, 14-26 and 28-30 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 07/12/2021 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “obtain occlusion metadata representative of an occlusion within the soundfield in terms of propagation of sound through the occlusion, the occlusion separating the soundfield into the two or more sound spaces; obtain a location of the device within the soundfield relative to the occlusion; obtain, based on the occlusion metadata and the location, one or more renderers by which to render the audio data into one or more speaker feeds that account for propagation of the sound in the two or more sound spaces wherein the one or more renderers includes a first renderer for the first audio data; and apply the one or more renderers to the audio data to generate the speaker feeds, wherein the speaker feeds include first speaker feeds obtained through application of the first renderer to the first audio data” as shown in the independent claims 1 and 18. 
Regarding claims 29 and 30, the prior arts of the record fail to disclose “the occlusion separating the soundfield into two or more sound spaces; and specifying, by the device, in a bitstream representative of audio data descriptive of the soundfield, the occlusion metadata to enable one or more renderers to be obtained by which to render the audio data into one or more 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                           07/29/2021